Baker, J.
Proceeding by appellee to obtain an additional assessment to cover a deficit arising from the improvement of a highway under the act of March 3, 1877. Acts 1877, page 82, §§5091 et seq. R. S. 1881 and Horner 1897. *440§§6855 et seq. Burns 1894. Trial by court, special findings of fact and conclusions of law. All of the questions presented by appellants, except one in regard to the judgment’s being $500 in excess of the largest amount warranted by the findings of fact, have been decided adversely to appellants’ contentions. Kline v. Board, etc., 152 Ind. 321. The judgment strictly conforms to the conclusions of law, and the motion to modify the judgment is therefore unavailing. The alleged error respecting the $500 occurs in the second conclusion of law and can not be reached because appellants only excepted jointly to all the conclusions.
Judgment affirmed.